                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:17-CR-74 JCM (NJK)
                 8                                           Plaintiff(s),                       ORDER
                 9           v.
               10     DERECK VINCENT FESOLAI,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of United States of America v. Fesolai, case no.
               14     2:17-cr-00074-JCM-NJK. Petitioner Vincent Fesolai (“petitioner”) filed a motion to vacate, set
               15     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 55). The court has examined the
               16     petition and finds that further briefing is appropriate.           The United States of America
               17     (“respondent”) shall file a response twenty-one days from the date of this order. Thereafter,
               18     petitioner will have fourteen days to file a reply.
               19            Also before the court is assistant federal public defender Amy B. Cleary’s motion to
               20     withdraw as attorney. (ECF No. 54).
               21            Local Rule IA 11-6(e) provides that “[e]xcept for good cause shown, no withdrawal or
               22     substitution will be approved if it will result in delay of discovery, the trial, or any hearing in the
               23     case.” LR IA 11-6(e). There is currently no discovery, trial, or hearing pending. Thus, Ms.
               24     Cleary’s withdrawal will not delay the instant case from proceeding.
               25            Ms. Cleary indicates that good cause exists for her withdrawal. Ms. Cleary represents
               26     that there is “a prohibitive conflict of interest in this matter that prohibits [the federal public
               27     defender’s office] from engaging in any analysis, research, or review of this matter beyond
               28     viewing publicly available documents.” (ECF No. 54 at 2).

James C. Mahan
U.S. District Judge
                1             Consequently, the court grant’s Ms. Cleary’s motion.
                2             Accordingly,
                3             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
                4     vacate, set aside, or correct sentence (ECF No. 55) no later than twenty-one (21) days from the
                5     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
                6     thereafter.
                7             IT IS FURTHER ORDERED that Ms. Cleary’s motion to withdraw (ECF No. 54) be,
                8     and the same hereby is, GRANTED.
                9             IT IS FURTHER ORDERED that petitioner shall be appointed counsel pursuant to the
              10      Criminal Justice Act and General Order 2019-06.
              11              IT IS SO ORDERED.
              12      The clerk is instructed to file this order in the instant matter and in the related civil case, no.
              13      2:20-cv-00393-JCM.
              14              DATED February 26, 2020.
              15                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
